724 S.E.2d 924 (2012)
SANDHILL AMUSEMENTS, et al.
v.
STATE of NC, et al.
No. 170A11-2.
Supreme Court of North Carolina.
April 30, 2012.
John F. Maddrey, Solicitor General, for State of N.C., et al.
Kelly Daughtry, Smithfield, for Sandhill Amusements, Inc., et al.
Hal F. Askins, Special Deputy Attorney General.
The following order has been entered on the motion filed on the 26th of April 2012 by Defendants:
"Motion Allowed by order of the Court in conference, this the 30th of April 2012."
Defendants shall have up to and including the 8th day of June 2012 to file and serve his/her brief with this Court.